Stone Cast, Inc. v Federal Ins. Co. (2017 NY Slip Op 08172)





Stone Cast, Inc. v Federal Ins. Co.


2017 NY Slip Op 08172


Decided on November 21, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 21, 2017

Acosta, P.J., Manzanet-Daniels, Gische, Kapnick, Kahn, JJ.


4860 102748/07

[*1]Stone Cast, Inc., Plaintiff-Respondent,
vFederal Insurance Company, Defendant-Appellant. [And a Third-Party Action]


Frenkel Lambert Weiss Weisman & Gordon, LLP, New York (Eric M. Eusanio of counsel), for appellant.
Couch Dale Marshall P.C., Latham (Mark W. Couch of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Lucy Billings, J.), entered November 25, 2016,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon,
It is unanimously ordered that the order so appealed from
be and the same is hereby affirmed for the reasons stated by Billings, J., without costs or disbursements.
ENTERED: OCTOBER 31, 2017
CLERK